I dissent, as I am unable to agree that the amendment of 1898, making section *Page 301 
2456 of Civil Code apply to the protection of simple contract creditors as well as lien creditors, had no effect on section 2655, requiring record of certain agreements between vendor and vendee, and bailor and bailee.
By the act of 1876 (16 Stat., 92), it was provided, deeds, mortgages and other specified papers, "and generally all instruments of writing now required by law to be recorded," etc., should be valid so as to affect subsequent creditors or purchasers without notice only when recorded within forty days. In 1882, an act was passed providing: "Every agreement between the vendor and vendee, bailor and bailee, of personal property, whereby the vendor or bailor shall reserve to himself any interest in the same, shall be null and void as to subsequent creditors or purchasers for valuable consideration without notice unless the same be reduced to writing and recorded in the manner now provided by law for recording of mortgages: Provided, That nothing herein contained shall apply to livery stable keepers, or inn keepers, or any other persons letting or hiring property for a temporary purpose." Clearly, the main purpose and effect of this act was to make agreements of the kind mentioned between vendors and vendees, and bailors and bailees, "instruments required by law to be recorded," within the meaning of the act of 1876, and such instruments fell as fully under that statute as if the statute had been amended, and the agreements between vendors and vendees, and bailors and bailees had been mentioned along with deeds and mortgages. When, therefore, the statute of 1876 was amended in 1898 to the form of section 2456 of Civil Code, so as to protect not only subsequent lien creditors but also subsequent simple contract creditors, the amendment applied to all "instruments required by law to be recorded," and agreements between bailors and bailees, like that involved in this case, are such instruments.
For these reasons, I think the judgment of the Circuit Court should be affirmed. *Page 302